Citation Nr: 1500050	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  07-06 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, bipolar disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeffrey Marion, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to December 1993, and from March 1995 to March 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2006 rating decision that was issued by the Regional Office (RO) in Cleveland, Ohio.  This case was previously before the Board in August 2012 and was remanded for additional development.

In December 2010 the Veteran gave testimony at a hearing at the RO before a local hearing officer.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As directed by the Board's August 2012 remand, in June 2014 the Veteran underwent a VA psychiatric examination that was to address the medical matters raised by this appeal.  Upon reviewing the June 2014 VA examination report (and addendum reports), the Board finds that the examination is inadequate for rating purposes.  The June 2014 VA examination report, as acknowledged by the RO, is, at best, confusing and also contradictory.  The Board finds that the Veteran should be afforded a new VA examination (by an examiner other than the examiner who conducted the June 2014 VA examination) that addresses the medical matters raised by this issue.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran dated since September 4, 2014, and associate them with the record.

2.  After the above development has been completed, the RO should afford the Veteran a VA examination (by an examiner other than the examiner who conducted the June 2014 VA examination) to determine the nature and etiology of any currently found acquired psychiatric disorder, to include major depressive disorder.  The examiner is to be provided access to the claims folder.  The examiner must specify in the report that the claims file has been reviewed.  The examination must be conducted by a VA psychiatrist or psychologist or such professional with whom the VA has contracted.  All necessary tests and studies should be performed.  The examiner should determine the diagnosis of the primary psychiatric disorder, if any.  Thereafter, the examiner should enter an opinion as to the etiology of any disorder found.  This should include whether any diagnosed psychiatric disorder is at least as likely as not (50 percent probability or more) due to an in-service injury or event.  The examiner should also indicate whether the psychiatric disorder found is proximately due to, the result of, or aggravated (permanently made worse) by any of the Veteran's service-connected disorders.  A complete rationale for any opinion rendered must be provided.

3.  The AOJ should then, based on all the evidence of record, adjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



